United States Court of Appeals
                       For the First Circuit


No. 21-1293, 21-1300

                        CHRISTOPHER BRUCE,

              Plaintiff, Appellant, Cross-Appellee,

                   AMALGAMATED TRANSIT UNION,

                            Plaintiff,

                                v.

   WORCESTER REGIONAL TRANSIT AUTHORITY; CENTRAL MASS TRANSIT
MANAGEMENT, INC.; DAVID TRABUCCO, in his individual and official
  capacities; JONATHAN CHURCH, in his individual and official
                           capacities,

            Defendants, Appellees, Cross-Appellants,

    JAMES PARKER, in his individual and official capacities,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this court, issued on May 18, 2022, is amended
as follows:

     On page 13, line 7, please replace the word "employer" with
"employment."